                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 RUFUS L. SPEARMAN,

        Plaintiff,
                                                                     Case No. 1:18-cv-463
 v.
                                                                     HON. JANET T. NEFF
 STATE OF MICHIGAN, et al.,

        Defendants.
 ____________________________/


                                   OPINION AND ORDER

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983 on July 5, 2017 and

transferred to this Court on April 25, 2018 (ECF No. 37). Following screening in May 2018,

Defendants Leach and Finco filed a motion for summary judgment in December 2018. The matter

was referred to the Magistrate Judge, who issued a Report and Recommendation (R&R),

recommending that Defendants’ motion be granted, Plaintiff’s claims against the unidentified

parties in his Amended Complaint be dismissed without prejudice for failure to timely effect

service, and this matter terminated. The matter is presently before the Court on Plaintiff’s

objections to the Report and Recommendation, to which Defendants filed a response. Plaintiff

also moved for an extension of time to file a reply to Defendants’ response, but there is no

provision in the rules for filing a reply. See W.D. Mich. LCivR 72.3(b). In accordance with 28

U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has performed de novo consideration

of those portions of the Report and Recommendation to which objections have been made. The

Court denies the motion, denies the objections, and issues this Opinion and Order.
       The Magistrate Judge thoroughly considered the record in this case, including Plaintiff’s

correspondence and testimony, and concluded that Defendants Leach and Finco are entitled to

summary judgment as to Plaintiff’s First Amendment, RLUIPA and equal protection claims

against them. Plaintiff delineates seven objections to the Magistrate Judge’s recommendation that

Defendants’ motion be granted (Objs., ECF No. 62 at PageID.517-525). However, Plaintiff’s

objections merely reiterate the arguments he set before the Magistrate Judge and do not

demonstrate any factual or legal error in the Magistrate Judge’s analysis or conclusion. Plaintiff

also objects to the Magistrate Judge’s recommendation that the unidentified Defendants be

dismissed (id. at PageID.525-528), but Plaintiff’s objection does not address his failure to identify

these individuals or seek an extension of time during which to effect service. Accordingly, this

Court adopts the Magistrate Judge’s Report and Recommendation as the Opinion of this Court.

       Because this Opinion and Order resolves the last pending claims, a Judgment will be

entered consistent with this Opinion and Order. See FED. R. CIV. P. 58. Because this action was

filed in forma pauperis, this Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal of

this decision would not be taken in good faith. See McGore v. Wrigglesworth, 114 F.3d 601, 610

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199, 206, 211-12 (2007).

Therefore:

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Extension of Time to File Reply

(ECF No. 67) is DENIED.

       IT IS FURTHER ORDERED that the Objections (ECF No. 62) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 60) is APPROVED and

ADOPTED as the Opinion of the Court.




                                                 2
       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 47) is

GRANTED.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith.



Dated: September 24, 2019                                      /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge




                                                 3
